Title: From George Washington to Brigadier General William Livingston, 28 June 1776
From: Washington, George
To: Livingston, William



Sir
[New York] 28 June 1776

Since Writing the above we have certain Advice that a Fleet of 130 Sail left Halifax the 9th Inst. bound to Sandy Hook—And We have little doubt but General How is arrived there within these few days in the Grey Hound—A Moments Time therefore is not to be lost—The Plan proposed by your Provincial Congress of raising the Men as Volunteers upon a Bounty appears to me to be totally inadequate to the Necessity of the

Case—as there is not the least doubt but something decisive must happen before they can reach this Place—Unless therefore you can be certain that a considerable Body of Troops under the Proposed Establishment can be had within a few days: Agreeable to a Power lodged in me for that Purpose by the Provincial Congress I do hereby direct you to call for the Militia under your Command or such of them as are set apart for special Service & March them to this Place with all possible Expedition taking Care that they be provided with Arms Accoutrements & Camp Necessaries such as Blankets Kettles &c.
